Not being able to concur in the majority opinion of the Court, I respectfully submit my reasons for dissent as briefly as possible.
The facts surrounding this transaction have been sufficiently set forth in the majority opinion to give a clear and intelligent grasp of the situation.
The whole case revolves around two provisions in the constitution of the Grand Lodge, Brotherhood of Railway Trainmen. Under Section 68 there are specific grounds of disability set forth and then another section of the constitution, Section 70, says, in effect, that all claims for liability *Page 383 
not coming within the terms of Section 68 are addressed to the systematic benevolence of the brotherhood. Exactly what this systematic. benevolence is does not appear in the record, but from the entire case it seems that the power that dispenses the systematic benevolence under Section 70 is granted arbitrary control thereof by the constitution and by the interpretation placed by the Courts. In other words, the brotherhood claims that, if two men are injured in exactly the same fashion and receive exactly the same injuries, in the one case the brotherhood could grant payments and the other case withhold them. The contention is that it is entirely a matter within the discretion of this board, and in this I cannot agree.
The so-called systematic benevolence is a privilege sold to the policyholder for valuable consideration, and I cannot see how this paid-for privilege can be converted into pure charity or benevolence by this method. It would seem to me that, if this is the fact, old line insurance companies could put a similar clause in their policies and give their officers the right to pass upon the validity of the claim of the policyholder.
Section 70 says: "That the approval of the Board shall be required as a condition precedent to the right of any such claimant to any such benefit hereunder." (Italics added.) This recognizes the right which accrues to the plaintiff, for, if the claim is approved, then by the wording of the constitution of the association it becomes a right, and this power is to be exercised with a "systematic benevolence." I cannot escape the conclusion that a judgment which is arbitrary and which can be exercised capriciously by the officers could not be systematic, and therefore that the word "systematic" at least is misnomer.
This Court has held in repeated instances that, when the exercise of judgment or discretion is vested by law or contract in an individual or a governing body, a reservation is implied by law that the same must be exercised in good faith *Page 384 
and reasonably. Clarkson v. Supreme Lodge, K. of P., 99 S.C. 134,82 S.E., 1043.
It seems to me that the decision in the Clarkson case
would have to be limited or overruled by the decision herein rendered.
This rule has been definitely held in cases of old line insurance where the Court has said that "evidence satisfactory to the company" does not mean that the company has power to act in its discretion in the consideration of such evidence, but the Court goes on and further holds that, if evidence submitted in the light of common sense and reason is sufficient, the company cannot act arbitrarily or capriciously.Lane v. N.Y. Life Ins. Co.,, 147 S.C. 333, 145 S.E., 196.
This Court has held that an arbitration entered into is binding provided the arbiter does not act in bad faith but recognizes that the ultimate decision in the matter rests with the Courts. Jones v. Power Co., 92 S.C. 263,75 S.E., 452, Ann. Cas., 1914-B, 293.
If Section 70 is construed as contended for by the appellant, then it seems to me that the above-cited cases are practically overruled or that at least the doctrine therein announced is limited to a large degree. I think that the Courts are and should be reluctant to disturb the honest decision of a governing body which has power vested in it to decide matters in connection with its organization, but I cannot conclude that this authority should be free from supervision by the Courts.
Fraternal insurance has assumed quite a different complexion within the last few years. Formerly the insurance was merely an adjunct to the fraternal feature for the purpose of protecting and helping its members in times of distress. The modern tendency has been that fraternal insurance companies are more and more operating upon the basis of old line companies and less and less upon the basis of fraternal organizations. The premiums charged are in many cases ample to warrant the issuance of a stable contract, and the Courts should protect the members of the *Page 385 
organization in the same manner that policyholders are protected under old line insurance. The right of the Grand Lodges to change the constitution and by-laws, to increase the assessments and decrease the face value of the policies issued, should be denied. The policyholder generally has no voice in these meetings where the changes are made, and often does not even know about the changes until something happens to bring the matter to his attention. The word "insurance" has a peculiar meaning to me, and the important part of the word is "sure," and this part should be left in with all of its full significance.
Of course, I realize that it is the province of the Legislature to correct many of these evils and that the Court has no power to go into these matters, but I am simply calling attention to them at this time.
I have not attempted to go fully into the matter, but, under my construction of the policy, the pleadings, and the proof, I think that a jury question was raised, and, having been decided by the jury, under our system of jurisprudence, it should not be disturbed.
I am of opinion that the judgment should be affirmed, and therefore I respectfully dissent.